 

 

       
 

Pad

MICAS FLED E

 

UNITED STATES DISTRICT COURT i -attiht

SOUTHERN DISTRICT OF NEW YORK fh MT eee

wee eee ee ee ee ee ee ee eee ee ee ee ee eee eee xX ee an

UNITED STATES OF AMERICA,

-against- : ORDER

KEVIN HAYNES, 20 Crim. 5 (GBD)
Defendant. :

re rs xX

GEORGE B. DANIELS, United States District Judge:

Defendant’s request to withdraw ECF No. 26 is GRANTED.

Dated: New York, New York
June 2, 2021
SO ORDERED.

B. Done

GEDRGE. DANIELS
United States District Judge

 

 

 
